Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami et al. (US 2018/0182961).
Claim 1: Example 14 of Kawakami et al. is drawn to a light emitting element/device which is comprised of a first electrode (ITO anode), a hole injection layer, a hole transport layer, an emission layer, an electron transport layer, an electron injection layer, and a second electrode (Al cathode).  The hole injection layer comprises compound (117) whose structure is shown
    PNG
    media_image1.png
    270
    272
    media_image1.png
    Greyscale
.  As applied to Formula 1 of claim 1, this structure has variable Ar3 equal to a naphthyl group, variables R1 through R6 equal to hydrogen, variable a1 is equal to 1, variables L1, L2, and L3 are all equal to p-phenylene, variables a1, a11 and a12 are all equal to 1, and variables Ar1 and Ar2 are equal to phenyl.  Additionally, variable Ar3 in the above compound is neither a C1-C60 heteroaryl group nor a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group, which means that variable a1 does not need to be equal to zero as required by claim 1.  As such, compound (117) anticipates all of the structural limitations of Formula 1 of claim 1 and the light-emitting element of example 14 anticipates all of the device limitations of claim 1.
Claim 2: In example 14 the first electrode is an anode, the second electrode is a cathode, and the light-emitting element has a hole transport region comprising a hole injection layer and hole transport layers, and an electron transport region comprising an electron transport layer and an electron injection layer, thereby anticipating claim 2.

Claim 5: Kawakami et al. only teaches that compounds which satisfy Formula 1 of claim 1 are employed in a hole transport region.  Kawakami et al. does not teach or suggest employing the inventive amine compounds taught therein in an emission layer as required by claim 5.
Claim 6: The hole injection layer in the light-emitting element taught in example 14 is HAT-CN which is a compound having a LUMO energy level of -3.5 eV or less as taught in Applicants specification, thereby anticipating claim 6.  Claim 6 does not require that the hole-transport region comprise a mixture of at least two compounds, wherein at least one of the compound is a p-dopant.  The limitation “p-dopant” on its face does not limit the hole transport region to embodiments where at least two different materials are present with one of the materials being present in a doping amount and being one which satisfies the LUMO energy level of claim 6.  Should Applicants argue that this is not the case, one having ordinary skill in the art would understand that light-emitting elements which comprise HAT-CN are known in the art as p-dopants in hole transport regions where they are present in the same layer with a host hole transport material. 
Claim 7: The emission layer of the light emitting element taught in example 14 comprises compound (iv) which is a pyrene-based compound, thereby anticipating claim 7.
Claim 8: Kawakami et al. explicitly teaches that the light-emitting elements taught therein may be stacked as shown in figure 1C (paragraphs 0235-240).  Within these teachings are embodiments where a first and a second light-emitting unit which are separated by a charge-generation layer (513) and stacked between a first and a second electrode.  This teaching inherently covers at least one of the embodiments where the maximum emission wavelength of the first color light and the second color light are identical or different from each other as required by claim 8.  The preparation of a stacked light-emitting element is therefore at once envisaged by the teachings of Kawakami et al.
Claim 9: The rejection of independent claim 9 can be found in the rejection of claim 1 above and it is wholly incorporated in the rejection of claim 9.
Claim 10: In compound (117), whose structure is shown above, variables L1, L11 and L12 are all equal to phenylene, thereby anticipating claim 10.  Variable L2 is drawn to the optional 1 through R6 are equal to a group satisfying Formula 2 of claim 9.
Claim 11: In compound (117), variables L1, L11 and L12 are all equal to a group which anticipates formula 3-1 of claim 11 with variable d4 equal to zero.  Variable L2 is drawn to the optional embodiment where one or more of variables R1 through R6 are equal to a group satisfying Formula 2 of claim 9.
Claim 12: In compound (117), variables a1, a11, and a12 are all equal to 1, thereby anticipating claim 12.
Claim 13: In compound (117), variables Ar1, Ar2 and Ar3 are all equal to a phenyl group, thereby anticipating claim 13.  Variable Ar4 is drawn to the optional embodiment where one or more of variables R1 through R6 are equal to a group satisfying Formula 2 of claim 9.
Claims 14 and 15: In compound (117), variables Ar1, Ar2 and Ar3 are all equal to a group which anticipates formula 5-1 of claim 14 with variable e5 being equal to 0, thereby anticipating claim 14, and equal to formula 6-1 of claim 15, thereby anticipating claim 15.
Claim 16: In compound (117), variables Ar1 and Ar2 are phenyl groups, thereby anticipating claim 16.
Claim 17: In compound (117), variable Ar3 is equal to a phenyl group, thereby anticipating claim 17.
Claim 18: In compound (117), all variables Ar1 through Ar3 are equal to zero, thereby anticipating claim 18.
Claim 19: In compound (117), all variables R1 through R6 are equal to hydrogen, thereby anticipating claim 19.
Claim 20: Kawakami et al. teaches compound (162) whose structure is identical to compound 66 of claim 20, thereby anticipating claim 20.

Claims 1, 2, 5, 7-10, 12-15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2009/0230852).
Claim 1: Lee et al. teaches organic electroluminescent compounds and electroluminescent devices comprising the same.  The compounds taught by Lee et al. satisfy chemical formula 1 as taught in the abstract.  Some of the explicitly taught compounds of Lee et al. satisfy all of the structural limitations of Formula 1 of claim 1, including, but not necessarily 
    PNG
    media_image2.png
    152
    292
    media_image2.png
    Greyscale
, which when applied to Formula 1 of claim 1 has variables R1 through R6 equal to hydrogen, variable Ar3 equal to phenyl, varaible a1 equal to 1, variable L1 equal to a phenanthrenyl linker, variables a11 and a12 equal to zero, and variables Ar1 and Ar2 equal to naphthyl.
Claim 2: In the device examples taught in table 2, the first electrode is an anode, the second electrode is a cathode, and the light-emitting element has a hole transport region comprising a hole injection layer and a hole transport layer, and an electron transport region comprising an electron transport layer and an electron injection layer, thereby anticipating claim 2.
Claims 5: In the device examples taught in table 2, the inventive compounds are employed in the emission layer.  As stated above, any one of the explicitly taught compounds of Lee et al., including compound 75 for example, may be employed in the emission layer, thereby anticipating claim 5.
Claim 7: In the device examples taught in table 2, the emission layer comprises a styryl-based compound (DSA-Ph), thereby anticipating claim 7.

Claim 9: The rejection of independent claim 9 can be found in the rejection of claim 1 above and it is wholly incorporated in the rejection of claim 9.
Claim 10: In compound 75, whose structure is shown above, variable L1 is equal to a phenanthrene group, thereby anticipating claim 10.  Variables L2, L11 and L12 are drawn to the optional embodiments where one or more of variables R1 through R6 are equal to a group satisfying Formula 2 of claim 9.
Claim 12: In compound 75, variable a1 is equal to zero and a11, and a12 are equal to 1, thereby anticipating claim 12.
Claim 13: In compound 75, variable Ar1 is equal to a phenyl group and variables Ar2 and Ar3 are equal to a naphthyl group, thereby anticipating claim 13.  Variable Ar4 is drawn to the optional embodiment where one or more of variables R1 through R6 are equal to a group satisfying Formula 2 of claim 9.
Claims 14 and 15: In compound 75, variables Ar1 is equal to a group which anticipates formula 5-1 of claim 14 with variable e5 being equal to 0, thereby anticipating claim 14, and equal to formula 6-1 of claim 15, thereby anticipating claim 15.  Variables Ar2 and Ar3 are equal to a group satisfying formula 5-2 of claim 14 with variable e7 being equal to zero and equal to formula 6-23 of claim 15.
Claim 17: In compound 75, variable Ar3 is equal to a phenyl group, thereby anticipating claim 17.
Claim 19: In compound 75, all variables R1 through R6 are equal to hydrogen, thereby anticipating claim 19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 4 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 3, 4 and 13 of copending Application No. 16/256,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  Specifically, claim 4 of the instant application is drawn to an organic light-emitting device comprising a first electrode, a hole transport region, an emission layer, an electron transport region, and a second electrode, in that order.  The hole transport region comprises an amine-based compound which satisfies Formula 1 of claim 1.  Claim 1 of the reference application is drawn to an organic electroluminescent device comprising the same layer sequence and which further requires that the hole transport region include a monoamine compound.  Included in the monoamine compounds claimed by the reference application are those which satisfy Formula 7.  Formula 7 has the same general structure as Formula 1 of claim 1.  Variable Ar3 being equal to a phenyl group is an obvious group given the limitations of instant claim 1.  Additionally, compound 1 of claim 20 is the same compound as compound F21 recited in claim 13 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766